Name: Commission Regulation (EC) NoÃ 1249/2008 of 10Ã December 2008 laying down detailed rules on the implementation of the Community scales for the classification of beef, pig and sheep carcases and the reporting of prices thereof
 Type: Regulation
 Subject Matter: animal product;  agricultural policy;  prices;  information technology and data processing
 Date Published: nan

 16.12.2008 EN Official Journal of the European Union L 337/3 COMMISSION REGULATION (EC) No 1249/2008 of 10 December 2008 laying down detailed rules on the implementation of the Community scales for the classification of beef, pig and sheep carcases and the reporting of prices thereof THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 43, point (m) in conjunction with Article 4 thereof, Whereas: (1) In accordance with Article 204(2)(h) of Regulation (EC) No 1234/2007, that Regulation is to apply as regards the Community scales for the carcase classification as from 1 January 2009. Detailed rules for the implementation of those Community scales and the reporting of prices based thereof by the Member States should therefore be adopted and apply from 1 January 2009. (2) Rules on the implementation of the Community scales for the classification of carcases are laid down so far in several acts, and in particular in Commission Regulations (EEC) No 563/82 of 10 March 1982 laying down detailed rules for the application of Regulation (EEC) No 1208/81 for establishing the market prices of adult bovine animals on the basis of the Community scale for the classification of carcases (2), (EEC) No 2967/85 of 24 October 1985 laying down detailed rules for the application of the Community scale for grading pig carcases (3), (EEC) No 344/91 of 13 February 1991 laying down detailed rules for applying Council Regulation (EEC) No 1186/90 to extend the scope of the Community scale for the classification of carcases of adult bovine animals (4), (EC) No 295/96 of 16 February 1996 laying down detailed rules for the application of Council Regulation (EEC) No 1892/87 as regards the recording of market prices of adult bovine animals, on the basis of the Community scale for the classification of carcases (5), (EC) No 103/2006 of 20 January 2006 adopting additional provisions for the application of the Community scale for the classification of carcases of adult bovine animals (6), (EC) No 908/2006 of 20 June 2006 establishing the list of representative markets for pigmeat in the Community (7), (EC) No 1128/2006 of 24 July 2006 on the marketing stage to which the average price for pig carcases refers (8), (EC) No 1319/2006 of 5 September 2006 on the exchange between the Member States and the Commission of certain information concerning pigmeat (9), (EC) No 710/2008 of 24 July 2008 fixing the weighting coefficients to be used in calculating the Community market price for pig carcases for the 2008/09 marketing year (10), (EC) No 22/2008 of 11 January 2008 laying down detailed rules for the Community scale for the classification of carcases of ovine animals (11), and in Commission Decision 83/471/EEC of 7 September 1983 relating to the Community Inspection Committee on the application of the classification scale for carcases of adult bovine animals (12). In the interests of clarity and rationality those Regulations and Decision should be replaced by a single act. (3) Article 42(1) of Regulation (EC) No 1234/2007 provides that Community scales for the classification of carcases of adult bovines and of pigs should apply in accordance with certain rules laid down in Annex V to that Regulation, while Member States may also apply a Community scale for the classification of carcases of sheep. (4) Article 42(1), point (a) of Regulation (EC) No 1234/2007 provides that the Community scale for the classification of carcases in the beef and veal sector should apply to carcases of adult bovine animals. Point IV(2) of Annex III to that Regulation defines an adult bovine animal in relation to the live weight of the animal. Notwithstanding that definition and in order to ensure a uniform application, it is appropriate to allow Member States to make the application of the Community scale compulsory for carcases of bovines as of a specific age determined on the basis of the identification and registration system provided for by Regulation (EC) No 1760/2000 of the European Parliament and of the Council of 17 July 2000 establishing a system for the identification and registration of bovine animals and regarding the labelling of beef and beef products (13). That identification and registration system should also be used for the division of carcases into category A and B as referred to in point A(II) of Annex V to Regulation (EC) No 1234/2007. (5) In order to ensure the uniform classification of the carcases of adult bovines and of sheep in the Community, it is necessary to make more precise the definitions of the classes of conformation and fat cover referred to in points A(III) and C(III) of Annex V to Regulation (EC) No 1234/2007. (6) Point A(III) of Annex V to Regulation (EC) No 1234/2007 provides for a conformation class S for carcases obtained from bovines of the double-muscled type. Given that this particular conformation class reflects the particular characteristics of the bovine livestock in some Member States, it is appropriate to provide that Member States have the option to make use of the conformation class S. (7) In accordance with the second indent of Article 43, point (m)(iii) of Regulation (EC) No 1234/2007, derogations from the general obligation to classify carcases of adult bovines may be granted to Member States which so request for certain small-scale establishments. On the basis of experience gained with the application of the Community classification scale, Member States consider it appropriate in having such derogation for slaughterhouses which slaughter not more than 75 adult bovine animals per week as an annual average. The Commission considers that derogation justified, taking into account the limited volume of the production in those slaughterhouses. For the same reasons, such derogation was also provided for in the first indent of Article 2(2) of Regulation (EEC) No 344/91. Therefore, in order to simplify application of the second indent of Article 43, point (m)(iii) of Regulation (EC) No 1234/2007, it is appropriate to authorise Member States themselves to grant such derogation. (8) Article 43, point (m)(iv) of Regulation (EC) No 1234/2007 provides that Member States should be authorised not to apply the grading scale for the classification of pig carcases. That provision should in particular apply to small-scale slaughterhouses, which on average slaughter not more than 200 pigs per week. (9) In order to ensure the accurate application of the Community classification scales, the conditions and practical methods for the classification, weighing and identification of carcases of adult bovines, pigs and sheep should be specified, with a view to improving market transparency. (10) However, provision should be made for certain derogations thereof, in particular concerning the time limit for classifying and weighing carcases in case of a technical breakdown of the automated grading techniques, the location of stamps or labels indicating the classification on the carcases and slaughterhouses who debone all carcases themselves. As regards pig carcases, the weight should relate to the weight of the cold carcase calculated by applying to the result of the weighing a conversion coefficient to be determined. That coefficient should vary depending on the time between the weighing and the sticking of the pig. An adjustment of the coefficient should therefore be allowed. (11) The natural or legal persons who have the slaughtering of bovines carried out should be informed of the result of the classification of the animals delivered for slaughter. That communication should also include certain additional information in order to ensure full transparency towards the suppliers. (12) In order to ensure the accuracy and reliability of the classification of carcases of adult bovines and of sheep, that classification should be carried out by staff having the necessary qualifications certified by a licence or approval. (13) With a view to authorising alternative methods to direct visual assessment of the conformation and fat cover of carcases of adult bovines, automated grading techniques may be introduced when they are based on statistically proven methods. Authorisation of automatic grading techniques should be subject to compliance with certain conditions and requirements as well as with a maximum tolerance for statistical error in classification that should be specified. (14) Provision should be made for the possibility to modify, after a licence was granted, the technical specifications of the automated grading techniques for the classification of carcases of adult bovines with a view to improving their accuracy. However, such modifications should require the prior approval of the competent authorities that should ascertain that these modifications result in at least the same level of accuracy. (15) The value of a pig carcase is determined in particular by its lean-meat content in relation to its weight. In order to ensure that the lean-meat content is assessed on an objective basis, the assessment should be made by measuring certain anatomical parts of the carcase by means of authorised and statistically proven methods. While various methods can be applied for the assessment of the lean-meat content of a pig carcase, it is necessary to ensure that the choice of the method does not affect the estimated lean-meat content. For the determination of the commercial value of the pig carcase, the use of assessment criteria other than weight and the estimated lean-meat content should also be authorised. (16) Point C(III) of Annex V to Regulation (EC) No 1234/2007 provides that carcases of sheep should be classified into various classes on the basis of the conformation and the degree of fat cover. However, other criteria, in particular weight, meat colour and fat cover, may be used for the carcases of lambs less than 13 kg weight. (17) The reliability of the classification of carcases of adult bovines, pigs and sheep should be verified by regular on-the-spot checks carried out by bodies that are independent from the establishments they inspect. The conditions and minimum requirements for these checks should be laid down, including the reporting on the checks carried out as well as possible follow-up actions. In case the classification of carcases of adult bovines is carried out by using automated grading techniques, certain additional provisions on spot checks should be laid down, which should also include that the frequency of those checks is increased in the initial period after the licence was granted. (18) In order to obtain comparable beef, pig and sheep carcase prices in the Community, it is necessary to provide that the price recording should refer to a well-defined marketing stage. Moreover, the EU reference presentation of carcases of adult bovines and of sheep should be determined. Certain corrective factors should also be determined to adjust the presentations used in some Member States to the EU reference presentation. (19) In order to ensure that the carcase prices recorded are representative of the Member States production in the beef, pigmeat and sheep sector, it is necessary to define the categories and classes as well as certain criteria defining which establishments or persons for which the price reporting should be compulsory. (20) For the purpose of the reporting of beef carcase prices, Member States should be allowed to decide whether their territory is divided, and if so, into how many regions. It is appropriate to provide that the price reporting for the United Kingdom should relate to two regions, namely Great Britain and Northern Ireland. (21) In case Member States have established regional committees to determine carcase prices of adult bovines, provision should be made that their membership ensures a balanced and objective approach and that the prices determined by these committees are taken into account in the national price calculation. (22) In case any supplementary payments are made to suppliers of adult bovines, establishments or persons that are obliged to report prices should be obliged to make certain corrections of the prices in order to avoid any distortion in the calculation of the average national prices. (23) The practical method to be used by Member States to calculate average weekly prices should be laid down. These prices should be reported to the Commission on a weekly basis, which should serve as the basis for the determination of weighted average prices at Community level. (24) With a view to monitoring the reporting of carcase prices of adult bovines, pigs and sheep, Member States should be obliged to communicate periodically certain information to the Commission. (25) In order to ensure a uniform application of the Community scales for the classification of beef and sheep carcases throughout the Community, Article 42(2) of Regulation (EC) No 1234/2007 provides for on-the-spot inspections to be carried out by a Community inspection committee composed of experts from the Commission and experts appointed by the Member States. Implementing rules should be laid down regarding the composition and functioning of that committee. (26) It is necessary to provide that Member States should take certain measures in order to ensure the correct application of the Community classification scales, to ensure the accuracy of the reported prices and to penalise any infringements. Moreover, Member States should be obliged to inform the Commission of these measures. (27) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: CHAPTER I SCOPE Article 1 Scope This Regulation lays down detailed rules for the implementation of the Community scales for the classification of beef, pig and sheep carcases and the reporting of market prices thereof, as provided for in Article 43, point (m) of Regulation (EC) No 1234/2007. CHAPTER II BEEF SECTOR Article 2 Scope and general provisions 1. The Community scale for the classification of carcases in the beef and veal sector shall apply to carcases of adult bovines. 2. Notwithstanding Part IV(2) of Annex III to Regulation (EC) No 1234/2007, Member States may decide that the Community scale referred to in paragraph 1 shall apply to carcases of bovine animals aged on slaughter 12 months or more. 3. For the application of point A(II) of Annex V to Regulation (EC) No 1234/2007, carcases of uncastrated young male animals of less than two years of age (category A) and carcases of other uncastrated male animals (category B) shall be distinguished by the animals age. 4. The age of the bovine animal as referred to in paragraphs 2 and 3 shall be verified on the basis of the information available in the bovine animal identification and registration system established in each Member State in accordance with Title I of Regulation (EC) No 1760/2000. Article 3 Additional provisions regarding the classes of conformation and fat cover Additional detailed provisions to the definitions of the classes of conformation and fat cover referred to in point A(III) of Annex V to Regulation (EC) No 1234/2007 are laid down in Annex I to this Regulation. Article 4 Conformation class S The conformation class S referred to in point A(III) of Annex V to Regulation (EC) No 1234/2007 may be used by Member States to take account of the particular characteristics of their bovine livestock. Article 5 Derogation from the compulsory classification of carcases Member States may decide that the requirements on classification of carcases of adult bovine animals laid down in point A(V) of Annex V to Regulation (EC) No 1234/2007 shall not be compulsory for approved establishments which slaughter not more than 75 adult bovine animals per week as an annual average. Article 6 Classification and identification 1. The classification and identification referred to in point A(V) of Annex V to Regulation (EC) No 1234/2007 shall be carried out in the slaughterhouse itself. 2. Classification, identification and weighing of a carcase shall take place not later than one hour after the animal has been stuck. However, in cases where the automated grading techniques referred to in Article 9 fail to classify carcases, classification and identification of these carcases shall take place on the day of slaughter. 3. The identification of the carcases shall be carried out by means of a mark indicating the category and the class of conformation and fat cover referred to in point A(II) and (III) of Annex V to Regulation (EC) No 1234/2007 respectively. This marking shall be carried out by stamping on the outside surface of the carcase using an indelible and non-toxic ink following a method approved by the competent authorities; the letters and figures must be not less than two centimetres in height. The marks shall be applied on the hindquarters on the striploin at the level of the fourth lumbar vertebra and on the forequarters, on the brisket between 10 and 30 centimetres form the cut edge of the sternum. However, Member States may determine other positions on each quarter provided they inform the Commission beforehand. 4. Without prejudice to Article 4(3)(c) of Commission Regulation (EC) No 1669/2006 (14) and point I(a) of Annex I to Commission Regulation (EC) No 826/2008 (15), Member States may authorise replacement of the marking by the use of labels under the following conditions: (a) the labels may be kept and attached only in the approved establishments which slaughter the animals; they must be of a size not less than 50 cm2; (b) in addition to the requirements laid down in paragraph 3, the labels must indicate the approval number of the slaughterhouse, the identification or slaughter number of the animal, the date of slaughter, the weight of the carcase and, where applicable, that the classification has been carried out by using automated grading techniques; (c) the indications referred to in point (b) must be perfectly legible and no alterations shall be permitted except if they are clearly marked on the label and carried out under the supervision of and the practical conditions determined by the competent authorities; (d) the labels must be tamper-proof, tear-resistant and firmly attached to each quarter in the places defined in the third subparagraph of paragraph 3. Where classification is carried out by using automated grading techniques referred to in Article 11, the use of labels shall be compulsory. 5. The marks and labels referred to in paragraphs 3 and 4 must not be removed before the quarters are boned. 6. The category shall be indicated in accordance with point A(II) of Annex V to Regulation (EC) No 1234/2007 and the provisions in Article 2(3) and (4) of this Regulation. The indication of subclasses or, where applicable, the breakdown of categories by age shall be by means of symbols other than those used for classification. 7. The obligations relating to the identification of the carcases set out in paragraphs 3 to 6 shall not apply to approved slaughterhouses which themselves bone all of the carcases obtained. Article 7 Communication of the classification results 1. The results of the classification carried out in accordance with point A(V) of Annex V to Regulation (EC) No 1234/2007 shall be communicated in writing or by electronic means to the natural and legal person who has the slaughtering carried out. 2. For the purpose of communicating the classification results, the invoice, or a document attached thereto, addressed to the supplier of the animal, or failing that, to the physical or legal person responsible for the slaughter operations shall indicate per carcase: (a) the category as well as the class of conformation and fat cover, by means of the corresponding letters and figures referred to in points A(II) and (III) of Annex V to Regulation (EC) No 1234/2007; (b) the carcase weight established in accordance with Article 13(2) of this Regulation, specifying whether it relates to the warm or cold weight; (c) the carcase presentation applied at the moment of weighing and classifying on the hook; (d) where applicable, that classification has been carried out using automated grading techniques. 3. Member States may require that the communication referred to in paragraph 2, point (a) includes subclasses for conformation and fat cover, where such information is available. The indication of the carcase presentation referred to under paragraph 2, point (c) shall not be compulsory if only one single carcase presentation is allowed under legislation adopted at Member State level. Article 8 Classification by qualified classifiers Member States shall ensure that classification is carried out by qualified classifiers who have obtained a licence for this purpose. The licence may be replaced by an approval granted by the Member State where such approval corresponds to recognition of a qualification. Article 9 Authorisation of automated grading techniques 1. Member States may grant a licence authorising automated grading techniques for application in their territory or a part thereof. Authorisation shall be subject to meeting the conditions and minimum requirements for a certification test laid down in Annex II, part A. At least two months prior to the start of the certification test, Member States shall provide the Commission with the information referred to in Annex II, part B. Member States shall designate an independent body which shall analyse the results of the certification test. Within two months upon completion of the certification test, Member States shall provide the Commission with the information referred to in Annex II, part C. 2. Where a licence is granted authorising automated grading techniques based on a certification test during which more than one carcase presentation was used, the differences between those carcase presentations shall not lead to differences in the classification results. 3. After having informed the Commission, Member States may grant a licence authorising automated grading techniques for application in their territory or a part thereof without organising the certification test, provided such a licence has already been granted for the same automated grading techniques for application in another part of that Member State concerned or in another Member State on the basis of a certification test with a sample of carcases that they consider to be equally representative, in terms of category, classes of conformation and of fat cover, of the adult bovine animals slaughtered in the Member State concerned or a part thereof. 4. Modifications of the technical specifications of the automated grading techniques for which a licence was granted shall only be allowed after having obtained the approval of the competent authorities of the Member State concerned and subject to proof that such modifications result in at least the same level of accuracy than that obtained during the certification test. Member States shall inform the Commission of any such modifications for which they have given their approval. Article 10 Classification by automated grading techniques 1. Establishments operating classification by using automated grading techniques shall: (a) identify the category of the carcase; for this purpose use shall be made of the system for the identification and registration of bovine animals as referred to in Title I of Regulation (EC) No 1760/2000; (b) keep daily control reports on the functioning of the automated grading techniques, including in particular any shortcomings encountered and actions taken where necessary. 2. Classification by automated grading techniques shall be valid only if: (a) the carcase presentation is identical to the presentation used during the certification test; or (b) it is demonstrated, to the satisfaction of the competent authorities of the Member State concerned, that using a different carcase presentation has no effect on the classification result by the automated grading techniques. Article 11 On-the-spot checks 1. The performance of the classifiers referred to in Article 8 as well as the classification and identification of the carcases in the establishments covered by point A(V) of Annex V to Regulation (EC) No 1234/2007 shall be checked on the spot without prior warning by a body independent of the classification agencies and of the establishments. However, the requirement to be independent of the classification agencies shall not apply where the competent authority itself carries out such controls. 2. Checks must be carried out at least twice every three months in all approved establishments which slaughter more than 75 adult bovine animals per week as an annual average. Each check must relate to at least 40 carcases, selected at random. However, in approved establishments which slaughter 75 adult bovine animals or less per week as an annual average, Member States shall determine the frequency of the checks and the minimum number of carcases to be checked on the basis of their risk assessment, particularly taking into account the number of slaughterings of adult bovines in the slaughterhouses concerned and the findings during previous checks in these slaughterhouses. Member States shall notify to the Commission the measures they have taken for the application of the provisions in the second subparagraph by 1 July 2009 at the latest and thereafter within one month after any changes in the information to be notified. 3. In all approved establishments operating classification by using automated grading techniques, at least six checks must be carried out every three months during the first 12 months after the licence referred to in Article 9(1) was granted. Thereafter checks must be carried out at least twice every three months in all approved establishments operating classification by using automated grading techniques. Each check must relate to at least 40 carcases, selected at random. The checks shall in particular verify: (a) the category of the carcase; (b) the accuracy of the automated grading techniques by using the system of points and limits referred to in Annex II, part A3; (c) the carcase presentation; (d) the daily calibration as well as any other technical aspects of the automated grading techniques, that are relevant for ensuring that the level of accuracy obtained by using automated grading techniques is at least as good as the one achieved during the certification test; (e) the daily control reports referred to in Article 10(1)(b). 4. Where the body responsible for checks does not fall under the authority of a public body, the checks provided for in paragraphs 2 and 3 must be carried out under the physical supervision of a public body under the same conditions and at least once a year. The public body shall be informed regularly of the findings of the body responsible for checks. Article 12 Inspection reports and follow-up actions 1. Reports referring to the checks referred to in Article 11 shall be made and kept by the national controlling bodies. These reports shall include in particular the number of carcases checked and the number of those which were incorrectly classified or identified. They shall also give full details of the type of carcase presentations used, and where applicable, of their conformity with Community rules. 2. In cases where a significant number of incorrect classifications or of identifications failing to comply with the rules is ascertained during the checks referred to in Article 11: (a) the number of carcases inspected and the frequency of spot checks shall be increased; (b) the licences or approvals provided for in Articles 8 and 9(1) may be revoked. Article 13 Market price to record 1. The market price to be established on the basis of the Community classification scale referred to in Article 42(1)(a) of Regulation (EC) No 1234/2007 shall be the price paid to the supplier for the animal upon delivery to the slaughterhouse, net of value added tax. The said price shall be expressed per 100 kg of carcase presented in accordance with paragraph 3 of this Article, weighed and classified on the hook at the slaughterhouse. 2. The weight to be taken into account shall be the warm weight of the carcase taken not later than one hour after the animal has been stuck. The cold weight of the carcase shall correspond to the warm weight as referred to in the first subparagraph less 2 %. 3. For the purpose of establishing market prices, the carcase shall be presented without the removal of external fat, the neck being cut in accordance with veterinary requirements: (a) without kidneys; (b) without kidney fat; (c) without pelvic fat; (d) without thin skirt; (e) without thick skirt; (f) without the tail; (g) without the spinal cord; (h) without cod fat; (i) without fat on the inside of topside; (j) without jugular vein and the adjacent fat. 4. For the application of the second subparagraph of point A(V) of Annex V to Regulation (EC) No 1234/2007 and by way of derogation of paragraph 3 of this Article, the removal of external fat shall involve exclusively the partial removal of external fat: (a) from the haunch, the sirloin and the middle ribs; (b) from the point end of brisket, the outer ano-genital area and the tail; (c) from the topside. 5. In the case where the presentation of the carcase, at the moment of weighing and classifying on the hook, differs from the presentation provided for in paragraph 3, the weight of the carcase shall be adjusted by application of the corrective factors specified in Annex III in order to progress from that presentation to the reference presentation. In this case the price for each 100 kg of carcase shall be adjusted accordingly. Where the adjustments referred to in the first subparagraph are the same throughout the territory of a Member State, they shall be calculated on a national basis. Where such adjustments vary from one slaughterhouse to another, they shall be calculated individually. Article 14 Categories and classes for recording of market prices 1. National and Community recording of market prices on the basis of the Community classification scale referred to in Article 42(1)(a) of Regulation (EC) No 1234/2007 shall be carried out each week and shall relate to the following conformation and fat cover classes for the five categories specified in point A(II) of Annex V to that Regulation: (a) carcases of uncastrated young male animals of less than two years of age: U2, U3, R2, R3, O2, O3; (b) carcases of other uncastrated male animals: R3; (c) carcases of castrated male animals: U2, U3, U4, R3, R4, O3, O4; (d) carcases of female animals that have calved: R3, R4, O2, O3, O4, P2, P3; (e) carcases of other female animals: U2, U3, R2, R3, R4, O2, O3, O4. 2. Member States shall decide whether their territory is to comprise a single region or whether to divide it into more than one region. This decision shall be taken on the basis of: (a) the size of their territory; (b) the existence, if any, of administrative divisions; (c) geographical variations in prices. However, the United Kingdom shall comprise at least two regions, namely Great Britain and Northern Ireland, which may be subdivided on the basis of the criteria referred to in the first subparagraph. Article 15 Representative prices 1. The following shall be required to record prices: (a) the operator of any slaughterhouse which annually slaughters 20 000 or more adult bovine animals reared by it or on its behalf and/or adult bovine animals purchased by it; (b) the operator of any slaughterhouse which is designated by the Member State and which annually slaughters less than 20 000 adult bovine animals reared by it or on its behalf and/or adult bovine animals purchased by it; (c) any natural or legal person who sends 10 000 or more adult bovine animals for slaughter annually to a slaughterhouse; and (d) any natural or legal person who is designated by the Member State and who sends less than 10 000 adult bovine animals for slaughter annually to a slaughterhouse. The Member State shall ensure that prices are recorded for at least: (a) 25 % of the slaughterings in those of its regions which together cover at least 75 % of the total slaughterings in that Member State; and (b) 30 % of the adult bovine animals slaughtered within its territory. 2. The prices recorded under paragraph 1 shall be those which relate to adult bovine animals slaughtered during the recording period concerned, on the basis of the cold weight of the carcase as referred to in the second subparagraph of Article 13(2). In the case of a slaughterhouse which slaughters adult bovine animals reared by it or on its behalf, the price recorded shall be the average price paid for carcases of the equivalent category and class, slaughtered during the same week in that slaughterhouse. The prices recorded for each class referred to in Article 14(1) shall indicate the average carcase weight to which they relate and whether or not they have been corrected to take into account each of the elements referred to in Article 13. Article 16 Calculation of weekly prices 1. The prices recorded in accordance with Article 15 in the period from Monday to Sunday, shall: (a) be reported to the competent authority of the Member State, in writing or by electronic means, by the operator of the slaughterhouse or natural or legal person concerned by such time as is fixed by the Member State; or (b) at the option of the Member State, be made available to its competent authority at the slaughterhouse or the premises of the natural or legal person. However, where a Member State has established a committee to determine prices for a region, and where the membership of such committee is divided equally between buyers and sellers of adult bovine animals and their carcases, the chairman being employed by the competent authority, that Member State may direct that the prices and details be sent direct to the chairman of the committee in the relevant region. In the event that the Member State does not so direct, the competent authority shall send them to the chairman of that committee. The chairman shall ensure that the origin of each price cannot be identified when communicated to the members of the committee. 2. The prices reported shall be the average price per class. 3. Any slaughterhouse or natural or legal person referred to in the first subparagraph of Article 15(1) which makes supplementary payments to suppliers of adult bovine animals or their carcases, such payments not being taken into account in the prices reported, shall notify the competent authority of its Member State of the last supplementary payment made by it, and the period to which it relates. Thereafter it shall notify the Member State of the amount of any supplementary payments each time such payment is made. 4. The competent authority of the Member State shall determine average regional prices for each class referred to in Article 14(1) from the prices reported to it under paragraph 1 of this Article. The committees referred to in the second subparagraph of paragraph 1 of this Article shall determine average regional prices for each class referred to in Article 14(1) from the prices reported to them under paragraph 1 of this Article and shall report them to the competent authority of the Member State. 5. In the case of flat-rate purchases, where the carcases in a consignment relate to not more than three consecutive conformation classes and three consecutive fat cover classes in the same category, the price shall be taken into account in the determination of prices under paragraph 4 for the conformation class in which the largest number of carcases is classified or, if they are equally divided amongst the classes, for the middle of those classes, where such class exists. In all other cases the price shall not be taken into account. However, where flat-rate purchases account for less than 35 % of total slaughterings of adult bovine animals in the Member State, it may decide not to take the prices for such purchases into account in the calculations under paragraph 4. 6. An initial national price for each class shall then be calculated by the competent authority by weighting the regional prices to take into account the importance of the slaughterings in the region to which they relate for the category concerned in relation to the overall number of slaughterings for the category concerned in the Member State. 7. The competent authority shall correct the initial national price per class referred to in paragraph 6: (a) to take into account each of the elements referred to in Article 13 where such correction has not already been made; (b) to ensure that the price is calculated on the basis of the cold weight of the carcase as referred to in the second subparagraph of Article 13(2); (c) to take into account supplementary payments made, as referred to in paragraph 3, if the correction would amount to at least 1 % of the price for the class in question. In making the correction under point (c), the competent authority shall divide the total supplementary payments made in relation to the beef sector in the Member State concerned in the previous financial year, by the total annual throughput in tonnes of adult bovine animals for which prices are reported. 8. Where, in the opinion of the competent authority of the Member State, the prices reported to it: (a) relate to an insignificant number of carcases, it shall not take these prices into account; (b) appear to be unreliable, it shall only take them into account if and when it has satisfied itself that they are reliable. Article 17 Weekly reporting of prices to the Commission 1. In accordance with Article 36, Member States shall communicate to the Commission the prices calculated in accordance with Article 16(4) to (7). They shall not communicate those prices to any other body before they have communicated them to the Commission. 2. Where, in exceptional circumstances or for reasons of seasonality of supply, prices relating to a significant number of carcases of one or more classes referred to in Article 14(1) cannot be recorded in a Member State or region, the Commission may use the last prices recorded for the said class or classes before such occurrence; where such a situation continues for more than two consecutive weeks, the Commission may decide on the temporary elimination of the class or classes in question for price reporting purposes and on the temporary redistribution of the weighting or weightings allocated to those classes. Article 18 Average Community prices 1. For a given category: (a) the average Community price for each of the conformation and fat cover classes listed in Article 14(1) shall be the weighted average of the national market prices recorded for the class. Weighting shall be based on the proportion of quantities of that class slaughtered in each Member State to total Community slaughterings of that class; (b) the average Community price for each conformation class shall be the weighted average of the average Community prices for the fat cover classes which constitute that conformation class. Weighting shall be based on the proportion of slaughterings of each fat cover class to total slaughterings of that conformation class in the Community; (c) the average Community price shall be the weighted average of the average Community prices referred to in point (a). Weighting shall be based on the proportion of the quantities slaughtered in each class referred to in point (a) to total Community slaughterings in the category. 2. The average Community price for all categories together shall be the weighted average of the average prices referred to in paragraph 1(c). Weighting shall be based on the proportion of each category to total slaughterings of adult bovine animals in the Community. Article 19 Annual notification of Member States to the Commission No later than 15 April each year, Member States shall forward to the Commission: (a) a confidential list of slaughterhouses which record prices, whether under Article 15(1)(a) or (b), indicating the throughput of adult bovine animals for each slaughterhouse, expressed in numbers and, if possible, in tonnes deadweight, in the previous calendar year; (b) a confidential list of natural or legal persons who record prices, whether under Article 15(1)(c) or (d), indicating the number of adult bovine animals, if possible expressed also in tonnes deadweight, sent for slaughter by them in the previous calendar year; (c) a list of the regions for which prices are recorded and the weighting attached to each under Article 16(6). CHAPTER III PIGMEAT SECTOR Article 20 Compulsory classification of carcases and derogations thereof 1. The Community classification scale of pig carcases referred to in Article 42(1) of Regulation (EC) No 1234/2007 shall be used by all slaughterhouses for grading all carcases in order to enable producers to receive fair payment based on the weight and composition of the pigs they have delivered to the slaughterhouse. 2. By way of derogation from paragraph 1, Member States may decide not to make application of this scale obligatory in slaughterhouses: (a) for which the Member States concerned set a maximum number of slaughters; this number may not exceed 200 pigs per week on a yearly average basis; (b) which slaughter only pigs born and fattened in their own breeding establishments and which cut up all the carcases obtained. The Member States concerned shall notify the Commission of their decision referred to in the first subparagraph, specifying the maximum permitted number of slaughters in each of the slaughterhouses which are exempt from application of the Community scale. Article 21 Weighing, grading and marking 1. Pig carcases shall be graded, in accordance with the classification defined in point B(II) of Annex V to Regulation (EC) No 1234/2007, at the time of weighing. In respect of pigs slaughtered in their territory, Member States may be authorised to allow classification before weighing, in accordance with the procedure referred to in Article 195(2) of Regulation (EC) No 1234/2007. 2. In accordance with Article 43(m)(iv) of Regulation (EC) No 1234/2007, the provisions of point B(II) of Annex V to Regulation (EC) No 1234/2007 and of paragraph 1 of this Article, do not exclude, as regards pigs slaughtered in the territory of a Member State, the use of assessment criteria in addition to weight and estimated lean-meat content. 3. Immediately after grading, pig carcases shall be marked with the capital letter denoting the class of the carcase or the percentage of estimated lean meat as laid down in point B(II) of Annex V to Regulation (EC) No 1234/2007. The letters or numerals must be at least two centimetres high. Any non-toxic, indelible and heat-resistant ink may be used for marking as well as any other form of permanent marking authorised in advance by the competent national authorities. Without prejudice to the first subparagraph, particulars of carcase weight or any other particulars considered appropriate may be marked on the carcase. Half-carcases shall be marked on the skin of the hind shank or the ham. A label affixed in such a manner that it cannot be removed without being damaged shall also be an acceptable form of marking. 4. By way of derogation from paragraph 3, Member States may lay down that pig carcases need not be marked if an official record is drawn up comprising for each carcase at least: (a) individual identification of the carcase by any unalterable means; (b) the warm weight of the carcase; and (c) the estimated lean-meat content. This record must be kept for six months and, on the day when it is drawn up, be certified as a true original certificate by a person entrusted with this verification task. However, in order to be marketed uncut in another Member State, carcases shall be marked in accordance with the appropriate class, as provided for in point B(II) of Annex V to Regulation (EC) No 1234/2007, or in accordance with the percentage expressing their lean-meat content. 5. Without prejudice to the second paragraph of point B(III) of Annex V to Regulation (EC) No 1234/2007, no fat, muscle or other tissue may be removed from the carcase before weighing, grading and marking. Article 22 Carcase weight 1. For the purposes of application of Article 42(1)(b) of Regulation (EC) No 1234/2007, the weight shall apply to the cold carcase presented as described in point B(III) of Annex V to that Regulation. 2. The carcase shall be weighed as soon as possible after slaughter and not more than 45 minutes after the pig has been stuck. The cold carcase weight shall correspond to the warm weight recorded as referred to in the first subparagraph less 2 %. If, in a given slaughterhouse, the 45-minute period between the sticking and the weighing of the pig cannot generally be observed, the competent authority of the Member State concerned may allow this period to be exceeded provided that the deduction of 2 % specified in the second subparagraph shall be reduced by 0,1 point for every additional quarter of an hour or part thereof that has elapsed. 3. By way of derogation from paragraphs 1 and 2, the weight of the cold carcase may be calculated by reference to predetermined scales of absolute weight reductions established by Member States in accordance with the characteristics of their pig herds and notified to the Commission. The use of such scales shall be authorised in accordance with the procedure referred to in Article 195(2) of Regulation (EC) No 1234/2007, if the reductions for individual weight classes correspond, as far as possible, to the reductions resulting from paragraphs 1 and 2. Article 23 Lean-meat content of pig carcases 1. For the purposes of application of point B(IV) of Annex V to Regulation (EC) No 1234/2007, the lean-meat content of a pig carcase shall be the relationship between:  the total weight of the red striated muscles provided that they are separable by knife, and  the weight of the carcase. The total weight of the red striated muscles is obtained either by total dissection of the carcase or by partial dissection of the carcase or by combination of total or partial dissection with a national quick method based on proven statistical methods adopted in accordance with the procedure referred to in Article 195(2) of Regulation (EC) No 1234/2007. The dissection referred to in the second subparagraph may also be replaced by assessing the lean meat percentage by means of total dissection with a computer tomography apparatus on the condition that satisfactory comparative dissection results are provided. 2. The standard statistical method for assessing the lean-meat content of pig carcases authorised as a grading method within the meaning of point B(IV) of Annex V to Regulation (EC) No 1234/2007 shall be either ordinary least squares or rank reduced methods, but other statistically proven methods may be used. The method shall be based on a representative sample of the national or regional pigmeat production concerned, consisting of at least 120 carcases whose lean-meat content has been ascertained in accordance with the dissection method laid down in Annex IV to this Regulation. If multiple sampling methods are used, the reference shall be measured on at least 50 carcases and the precision shall be at least equal to that obtained using the standard statistical method on 120 carcases using the method in Annex IV. 3. Grading methods shall be authorised only if the root mean squared error of prediction (RMSEP), computed by a full cross-validation technique or by a test set validation on a representative sample of at least 60 carcases, is less than 2,5. In addition, any outliers shall be included in the calculation of RMSEP. 4. Member States shall inform the Commission, by way of a protocol, of the grading methods they wish to have authorised for application in their territory, describing the dissection trial, indicating the principles on which these methods are based and the equations used for assessing the percentage of lean meat. The protocol should have two parts and should include the elements provided for in Annex V. Part one of the protocol is presented to the Commission prior to the start of the dissection trial. Application of grading methods in the territory of a Member State shall be authorised in accordance with the procedure referred to in Article 195(2) of Regulation (EC) No 1234/2007 on the basis of the protocol. 5. The application of grading methods must correspond in all particulars to the description given in the Community Decision authorising them. Article 24 On-the-spot checks 1. The grading, weighing and marking of the pig carcases in the establishments referred to in Article 20 shall be checked on the spot without prior warning by a body independent of the classification agencies and of the establishments. However, the requirement to be independent of the classification agencies shall not apply where the competent authority itself carries out such controls. 2. Checks must be carried out at least twice every three months in all approved establishments which slaughter 200 pigs or more per week as an annual average. However, for approved establishments which slaughter less than 200 pigs per week as an annual average, Member States shall determine the frequency of the checks. 3. For the application of the provisions in paragraphs 1 and 2, Member States shall: (a) determine the scope of the checks on the basis of their risk assessment, particularly taking into account the number of slaughterings of pigs in the slaughterhouses concerned and the findings during previous checks in these slaughterhouses; (b) notify to the Commission the measures they have taken for the application of these provisions by 1 July 2009 at the latest and thereafter within one month after any changes in the information to be notified. 4. Where the body responsible for checks does not fall under the responsibility of a public body, the checks provided for in paragraphs 1 and 2 must be carried out under the physical supervision of a public body under the same conditions and at least once a year. The public body shall be informed regularly of the findings of the body responsible for checks. Article 25 Market price for pig carcases in Member States 1. The market price for pig carcases in a Member State shall be equal to the average of the quotations for pig carcases recorded on the representative markets or quotation centres of that Member State. 2. The price referred to in paragraph 1 shall be determined using the quotations recorded for carcases weighing:  60 to less than 120 kg of grade E,  120 to less than 180 kg of grade R. The choice of weight categories and any weighing thereof shall be left to the Member States concerned; the latter shall inform the Commission thereof. 3. Member States shall notify to the Commission the representative markets or quotation centres referred to in paragraph 1 by 1 July 2009 at the latest and thereafter within one month after any changes in the information to be notified. The Commission shall communicate the notifications referred to in the first subparagraph to the other Member States. Article 26 Average Community price 1. The average Community market price for pig carcases referred to in Articles 17 and 37 of Regulation (EC) No 1234/2007 shall be determined on the basis of the prices on entry into the slaughterhouse, excluding value added tax, paid to suppliers of live pigs. 2. The prices determined under paragraph 1 shall include the value of the unprocessed offal and animal residues and shall be expressed in respect of 100 kg of cold pig carcases:  presented in accordance with the reference presentation laid down in the first subparagraph of point B(III) of Annex V to Regulation (EC) No 1234/2007, and  weighed and classified on the slaughterhouse hook, the weight recorded being converted into cold carcase weight in accordance with the methods laid down in Article 22 of this Regulation. 3. For the calculation of the Community market price as provided in paragraph 1, the prices recorded in each Member State shall be weighted by using coefficients expressing the relative size of the pig population of each Member State. The coefficients referred to in the first subparagraph shall be determined on the basis of the number of pigs counted at the beginning of December each year in accordance with Council Directive 93/23/EEC (16). Article 27 Weekly reporting of quotations to the Commission 1. In accordance with Article 36, Member States shall communicate to the Commission: (a) the quotations as determined in accordance with Article 25(1) and Article 26(1) and (2); (b) the representative quotations for piglets per head of an average live weight of approximately 20 kilograms. 2. Where one or more quotations are not received by the Commission, the latter shall take into account the last quotation available. Where a quotation or quotations are missing for the third consecutive week, the Commission shall no longer take that or those quotations into account. 3. The Member States shall, at the Commissions request, communicate the following information, where available, concerning products covered by Part XVII of Annex I to Regulation (EC) No 1234/2007: (a) market prices in Member States for products imported from third countries; (b) prices ruling on the representative markets in third countries. CHAPTER IV SHEEPMEAT SECTOR Article 28 Criteria for defining carcases of light lambs 1. For the purposes of application of the criteria referred to in paragraph 2 of point C(III) of Annex V to Regulation (EC) No 1234/2007, the rules laid down in Annex VI to this Regulation shall apply. 2. The meat colour, referred to in Annex VI, shall be determined on the flank at the rectus abdominis by reference to a standardised colour chart. Article 29 Additional provisions regarding the classes of conformation and fat cover, carcase weight and colour of meat Additional provisions specifying the definitions of the classes of conformation and fat cover referred to in point C(III) of Annex V to Regulation (EC) No 1234/2007 are laid down in Annex VII to this Regulation. Article 30 Classification and identification 1. The classification and identification referred to in point C(III) and C(V) of Annex V to Regulation (EC) No 1234/2007 shall be carried out in the slaughterhouse itself. 2. Classification, identification and weighing of the carcases shall be made not later than one hour after the animal has been stuck. 3. The identification of the carcases or half-carcases classified according to the scale referred to in the second subparagraph of Article 42(1) of Regulation (EC) No 1234/2007 in participating establishments shall be carried out by means of a mark indicating the category and the class of conformation and fat cover. That marking shall be carried out by stamping, using an indelible and non-toxic ink following a method approved by the competent national authorities. Categories shall be designated as follows: (a) L: carcases of sheep under 12 months old (lamb); (b) S: carcases of other sheep. 4. Member States may authorise the replacement of the marking by the use of an unalterable and firmly attachable label. Article 31 Classification by qualified classifiers Member States shall ensure that classification is carried out by sufficiently qualified classifiers. Member States shall determine such persons by means of a procedure of agreement or by designating a body responsible for this purpose. Article 32 On-the-spot checks 1. The performance of the classifiers referred to in Article 31 as well as the classification and identification of the carcases in the participating establishments shall be checked on the spot, without prior warning, by a body designated by the Member State and independent of the classification agencies and of the participating establishment. However, the requirement to be independent of the classification agencies shall not apply where the competent authority itself carries out such controls. Where the body responsible for checks does not fall under the authority of a public body, the checks provided for in the first subparagraph must, at least once a year, be carried out under the physical supervision of a public body under the same conditions. The public body shall be informed regularly of the findings of the body responsible for checks. 2. These checks must be carried out at least once every three months in all participating establishments which operate classification and slaughter 80 sheep or more per week as an annual average. Each check must relate to at least 40 carcases, selected at random. However, in participating establishments which slaughter less than 80 sheep per week as an annual average, Member States shall determine the frequency of the checks and the minimum number of carcases to be checked on the basis of their risk assessment, particularly taking into account the number of slaughterings of sheep in the establishments concerned and the findings during previous checks in these establishments. Article 33 Market price to record 1. The market price to be established on the basis of the Community scale for the classification of carcases of ovine animals, referred to in the second subparagraph of Article 42(1) of Regulation (EC) No 1234/2007 shall be the price at entry to the slaughterhouse, net of value added tax paid to the supplier for lamb of Community origin. This price shall be expressed per 100 kg carcase weight presented according to the reference presentation provided for in point C(IV) of Annex V to Regulation (EC) No 1234/2007 weighed and classified on the hook at the slaughterhouse. 2. The weight to be taken into account shall be the warm weight of the carcase corrected to take account of weight loss on chilling. Member States shall inform the Commission of the corrective factors used. 3. In the case where the presentation of carcases after weighing and classifying on the hook differs from the reference presentation, Member States shall adjust the weight of the carcase by the application of corrective factors provided for in the second subparagraph of point C(IV) of Annex V to Regulation (EC) No 1234/2007. Member States shall notify the Commission of the corrective factors used. Article 34 Reporting of prices to the Commission 1. Member States whose sheepmeat production exceeds 200 tonnes per year shall communicate to the Commission the confidential list of the slaughterhouses or other establishments participating for the establishment of prices according to the Community scale (hereinafter participating establishment) together with an indication of the approximate annual throughput of these participating establishments. 2. In accordance with Article 36, the Member States referred to in paragraph 1 shall communicate to the Commission the average price for each quality of lamb within the Community scales for all participation establishments, together with an indication of the size of each quality. However, where a quality makes up less than 1 % of the total, prices need not to be reported. Member States shall also communicate to the Commission the average price on a weight basis for all classified lamb in each scale used for price reporting purposes. However, Member States are authorised to subdivide price reported for each of the classes of conformation and degrees of fat cover provided for in paragraph 1 of point C(III) of Annex V to Regulation (EC) No 1234/2007 on the basis of weight. The term quality shall mean the combination of class of conformation and of fat cover. Article 35 Average Community prices For the calculation of the average Community prices of lamb carcases, the prices referred to in Article 34(2) shall be weighted by using coefficients expressing the relative size of the sheepmeat production in each Member State to the total Community sheepmeat production. CHAPTER V COMMON AND FINAL PROVISIONS Article 36 Weekly reporting of prices to the Commission 1. No later than 12 noon, Brussels time, on Wednesday each week, Member States shall communicate to the Commission the market prices or quotations referred to in Articles 17(1), 27(1) and 34(2) of this Regulation. The prices or quotations shall relate to the period from Monday to Sunday preceding the week in which the information is communicated. The prices or quotations reported shall be expressed in euro or, where applicable, in national currency. 2. The communications referred to in paragraph 1 shall be made by electronic means using the form made available to the Member States by the Commission. Article 37 Periodic revision of weighting coefficients 1. The weighing coefficients referred to in Articles 18, 26(3) and 35 of this Regulation shall be revised periodically to take into account trends recorded at national and Community levels. 2. For each revision referred to in paragraph 1, the Commission shall communicate to the Member States the revised weighting coefficients. Article 38 Community inspection committee 1. The Community inspection committee referred to in Article 42(2) of Regulation (EC) No 1234/2007, hereafter referred to as the Committee, shall be responsible for carrying out on-the-spot inspections covering: (a) the application of the arrangements relating to the Community scales for the classification of beef and sheep carcases; (b) the recording of market prices according to those classification scales; (c) the classification, identification and marking of products within the framework of the buying-in under public intervention in the beef and veal sector provided for in Article 6(1)(e) of Regulation (EC) No 1234/2007. 2. The Committee shall be composed of at most: (a) three Commission experts, one of whom shall act as chairman of the Committee; (b) one expert from the Member State concerned; (c) eight experts from other Member States. The Member States shall appoint experts on the basis of their independence and ability, particularly in matters of classification of carcases and recording of market prices and of the specific nature of the work to be carried out. Experts shall not under any circumstances use for personal purposes or divulge information obtained in connection with the work of the Committee. 3. Inspections shall be carried out at slaughterhouses, meat markets, intervention centres, price quotation centres and regional and central services engaged in the implementation of the provisions referred to in paragraph 1. 4. Inspections shall be carried out at regular intervals in Member States and their frequency may vary in particular according to the relative volume of beef and sheep production in the Member States visited or to problems linked to the application of the classification scales. The programme of inspection visits shall be drawn up by the Commission after consulting the Member States. Representatives of the Member State visited may take part in the inspections. Each Member State shall organise the visits which are to be carried out on its territory according to the requirements defined by the Commission. To that end, the Member State shall forward, 30 days before the visit, the detailed programme of the proposed inspection visits to the Commission, which may request any amendment to the programme. The Commission shall inform Member States as far in advance as possible before each visit of the programme and conduct thereof. 5. On completion of each visit, the members of the Committee and the representatives of the Member State visited shall meet to consider the results. The members of the Committee shall then draw conclusions from the visit concerning the points referred to in paragraph 1. The Committee chairman shall draw up a report on the inspections conducted and containing the conclusions referred to in the first subparagraph. The report shall be sent at the earliest possibility to the Member State inspected and to the other Member States subsequently. When the report referred to in the second subparagraph notes shortcomings in the various fields of activity which were the subject of verification, or makes recommendations with a view to improving operations, the Member States shall inform the Commission of all changes which are envisaged or have taken place not later than three months after the date on which the report was transmitted. 6. Travel and subsistence expenses of members of the Committee shall be borne by the Commission in accordance with the rules applicable to the reimbursement of travel and subsistence expenses of persons unconnected with the Commission who are called upon by it to act as experts. Article 39 Measures to be taken by the Member States 1. Member States shall take all necessary measures: (a) to ensure that the provisions of this Regulation are applied; (b) to ensure the accuracy of the prices reported in accordance with Articles 17(1), 27(1) and 34(2) of this Regulation; (c) to penalise any infringements such as, in particular, the falsification and fraudulent use of stamps and labels, or classification carried out by unlicensed personnel. 2. Member States shall inform the Commission of the measures referred to in paragraph 1 as soon as possible. Article 40 Regulations (EEC) No 563/82, (EEC) No 2967/85, (EEC) No 344/91, (EC) No 295/96, (EC) No 103/2006, (EC) No 1128/2006, (EC) No 908/2006, (EC) No 1319/2006, (EC) No 710/2008, (EC) No 22/2008 and Decision 83/471/EEC are repealed. References to the repealed Regulations and Decision shall be construed as references to this Regulation and shall be read in accordance with the correlation table in Annex VIII. Article 41 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Union. It shall apply from 1 January 2009. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 December 2008. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 67, 11.3.1982, p. 23. (3) OJ L 285, 25.10.1985, p. 39. (4) OJ L 41, 14.2.1991, p. 15. (5) OJ L 39, 17.2.1996, p. 1. (6) OJ L 17, 21.1.2006, p. 6. (7) OJ L 168, 21.6.2006, p. 11. (8) OJ L 201, 25.7.2006, p. 6. (9) OJ L 243, 6.9.2006, p. 3. (10) OJ L 197, 25.7.2008, p. 28. (11) OJ L 9, 12.1.2008, p. 6. (12) OJ L 259, 20.9.1983, p. 30. (13) OJ L 204, 11.8.2000, p. 1. (14) OJ L 312, 11.11.2006, p. 6. (15) OJ L 223, 21.8.2008, p. 3. (16) OJ L 149, 21.6.1993, p. 1. ANNEX I Additional provisions on the classes of conformation and fat cover of carcases of adult bovine animals referred to in Article 3 1. CONFORMATION Development of carcase profiles, and in particular the essential parts (round, back, shoulder) Conformation class Additional provisions S Superior Round : very highly rounded double-muscled visibly separated seams Topside spreads very markedly over the symphysis (symphisis pelvis) Back : very wide and very thick, up to the shoulder Rump very rounded Shoulder : very highly rounded E Excellent Round : very rounded Topside spreads markedly over the symphysis (symphisis pelvis) Back : wide and very thick, up to the shoulder Rump very rounded Shoulder : very rounded U Very good Round : rounded Topside spreads over the symphysis (symphisis pelvis) Back : wide and thick, up to the shoulder Rump rounded Shoulder : rounded R Good Round : well-developed Topside and rump are slightly rounded Back : still thick but less wide at the shoulder Shoulder : fairly well-developed O Fair Round : average development to lacking development Back : average thickness to lacking thickness Rump: straight profile Shoulder : average development to almost flat P Poor Round : poorly developed Back : narrow with bones visible Shoulder : flat with bones visible 2. DEGREE OF FAT COVER Amount of fat on the outside of the carcase and in the thoracic cavity Class of fat cover Additional provisions 1 Low No fat within the thoracic cavity 2 Slight Within the thoracic cavity the muscle is clearly visible between the ribs 3 Average Within the thoracic cavity the muscle is still visible between the ribs 4 High The seams of fat on the round are prominent. Within the thoracic cavity the muscle between the ribs may be infiltrated with fat 5 very high The round is almost completely covered with fat, so that the seams of fat are no longer clearly visible. Within the thoracic cavity the muscle between the ribs is infiltrated with fat ANNEX II AUTHORISATION OF AUTOMATED GRADING TECHNIQUES AS REFERRED TO IN ARTICLE 9(1) PART A Conditions and minimum requirements for authorisation 1. The Member State concerned shall organise a certification test for a jury composed of at least five licensed experts in classification of carcases of adult bovine animals. Two members of the jury will come from the Member State performing the test. The other members of the jury will each come from another Member State. The jury shall comprise an uneven number of experts. The Commission services and other Member States' experts may attend the certification test as observers. The members of the jury will work in an independent and anonymous way. The Member State concerned will nominate a coordinator of the certification test who shall:  not be part of the jury,  have satisfactory technical knowledge and be fully independent,  monitor the independent and anonymous functioning of the members of the jury,  collect the classification results of the members of the jury and those obtained by using the automated grading techniques,  ensure that, during the entire duration of the certification test, the classification results obtained by using the automated grading techniques shall not be available to any of the members of the jury and vice versa nor to any other interested party,  validate the classifications for each carcase and may decide, for objective reasons to be specified, to reject carcases from the sample to be used for the analysis. 2. For the certification test:  each of the classes of conformation and of fat cover shall be subdivided into three subclasses,  a sample of at minimum 600 validated carcases shall be required,  the percentage of failures shall be no more than 5 % of the carcases that are fit for classification by using automated grading techniques. 3. For each validated carcase, the median of the results of the members of the jury shall be considered as the correct grade of that carcase. To estimate the performance of the automated grading techniques, the results of the automated classification machine shall, for each validated carcase, be compared to the median of the results of the jury. The resulting accuracy of the grading by automated grading techniques is established by using a system of points that are attributed as follows: Conformation Fat cover No error 10 10 Error of 1 unit (i.e. one subclass up or down) 6 9 Error of 2 units (i.e. two subclasses up or down) 9 0 Error of 3 units (i.e. three subclasses up or down) 27 13 Error of more than 3 units (i.e. more than three subclasses up or down) 48 30 With a view to authorisation, the automated grading techniques should achieve at least 60 % of the maximum number of points for both conformation and fat cover. In addition, the classification by using the automated grading techniques must be within the following limits: Conformation Fat cover Bias ± 0,30 ± 0,60 Slope of the regression line 1 ± 0,15 1 ± 0,30 PART B Information to be provided by Member States as regards the organisation of a certification test  The dates on which the certification test shall take place,  a detailed description of the carcases of adult bovine animals classified in the Member State concerned or a part thereof,  the statistical methods used for selecting the sample of carcases that shall be representative, in terms of category, classes of conformation and of fat cover, of the adult bovine animals slaughtered in the Member State concerned or a part thereof,  the name and address of the slaughterhouse(s) where the certification test shall take place, an explanation of the organisation and performance of the processing line(s), including the speed per hour,  the carcase presentation(s) that shall be used during the certification test,  a description of the automated grading machine and its technical functions, in particular the security concept of the machine against any type of manipulation,  the licensed experts nominated by the Member State concerned to take part in the certification test as members of the jury,  the coordinator of the certification test, proving his satisfactory technical knowledge and full independence,  the name and address of the independent body designated by the Member State concerned that shall analyse the results of the certification test. PART C Information to be provided by Member States as regards the results of a certification test  A copy of the classification sheets completed and signed by the members of the jury and by the coordinator during the certification test,  a copy of the classification results obtained by using automated grading techniques signed by the coordinator during the certification test,  a report of the coordinator on the organisation of the certification test in view of the conditions and minimum requirements set out in part B of this Annex,  a quantitative analysis, according to a methodology to be agreed upon by the Commission, of the results of the certification test indicating the classification results of each expert classifier and those obtained by using the automated grading techniques. The data used for the analysis must be provided in an electronic format to be agreed upon by the Commission,  the accuracy of the automated grading techniques established in accordance with the provisions in part A, point (3) of this Annex. ANNEX III Corrective factors referred to in Article 13(5) expressed as a percentage of the carcase weight Percentage Decrease Increase Fat classes 1-2 3 4-5 1 2 3 4 5 Kidneys 0,4 Kidney fat 1,75 2,5 3,5 Pelvic fat 0,5 Liver 2,5 Thin skirt 0,4 Thick skirt 0,4 Tail 0,4 Spinal cord 0,05 Mammary fat 1,0 Testicles 0,3 Cod fat 0,5 Fat on inside of topside 0,3 Jugular vein and adjacent fat 0,3 Removal of external fat 0 0 + 2 + 3 + 4 Removal of brisket fat to leave a covering of fat (the muscle tissue must not be exposed) 0 +0,2 +0,2 +0,3 +0,4 Removal of flank fat adjacent to the cod fat 0 +0,3 +0,4 +0,5 +0,6 ANNEX IV Lean-meat content referred to in Article 23(2) 1. The prediction of the lean meat percentage is based on the dissection executed in accordance with the reference method. 2. Where partial dissection is carried out, the prediction of the lean meat percentage is based on the dissection of the four major cuts (shoulder, loin, ham and belly). The reference lean meat percentage is calculated as follows: The weight of the lean in the four major cuts (shoulder, loin, ham and belly) will be calculated by subtracting the total of the non-lean elements of the four cuts from the total weight of the cuts before dissection. 3. Where total dissection is carried out, the reference lean meat percentage is calculated as follows: The weight of the lean will be calculated by subtracting the total of the non-lean elements from the total carcase weight before dissection. The head, except the cheek, is not dissected. ANNEX V Protocol of grading methods of pig carcases referred to in Article 23(4) 1. Part one of the protocol shall give a detailed description of the dissection trial and include in particular:  the trial period and time schedule for the whole authorisation procedure,  the number and location of the slaughterhouses,  the description of the pig population concerned by the assessment method,  the indication of the chosen dissection method (total or partial),  where use is made of a computer tomography apparatus as referred to in the third subparagraph of Article 23(1), a description of the procedure,  a presentation of the statistical methods used in relation to the sampling method chosen,  the description of the national quick method,  the exact presentation of the carcases to be used. 2. Part two of the protocol shall give a detailed description of the results of the dissection trial and include in particular:  a presentation of the statistical methods used in relation to the sampling method chosen,  the equation which will be introduced or amended,  a numerical and a graphic description of the results,  a description of the new apparatus,  the weight limit of the pigs for which the new method may be used and any other limitation in relation to the practical use of the method. ANNEX VI Classification scale for carcases of lambs of less than 13 kg carcase weight referred to in Article 28 Category A B C Weight  ¤ 7 kg 7,1  10 kg 10,1  13 kg Quality 1st 2nd 1st 2nd 1st 2nd Meat colour clear pink other colour or other fat level clear pink or pink other colour or other fat level clear pink or pink other colour or other fat level Class of fat cover (1) (2) (3) (2) (3) (2) (3) (1) As defined in paragraph 1 of point C(III) of Annex V to Regulation (EC) No 1234/2007. ANNEX VII Additional provisions on the classes of conformation and fat cover of sheep carcases referred to in Article 29 1. CONFORMATION Development of carcase profiles, and, in particular the essential parts (hindquarter, back, shoulder). Conformation class Additional provisions S Superior Hindquarter : double muscled. Profiles extremely convex Back : extremely convex, extremely wide, extremely thick Shoulder : extremely convex and extremely thick E Excellent Hindquarter : very thick. Profiles very convex Back : very convex, very wide and very thick to the shoulder Shoulder : very convex and very thick U Very good Hindquarter : thick. Profiles convex Back : wide and thick to the shoulder Shoulder : thick and convex R Good Hindquarter : profiles mainly straight Back : thick but less wide to the shoulder Shoulder : good development, but less thick O Fair Hindquarter : profiles tending to slightly concave Back : lacking width and thickness Shoulder : tending to narrow. Lacking thickness P Poor Hindquarter : profiles concave to very concave Back : narrow and concave with bones apparent Shoulder : narrow, flat and bones apparent 2. DEGREE OF FAT COVER Amount of fat on the external and of the internal parts of the carcase. Class of fat cover Additional provisions (1) 1. Low External Traces of or no fat visible Internal Abdominal Traces of or no fat visible on kidneys Thoracic Traces of or no fat visible between ribs 2. Slight External A slight layer of fat covers part of the carcase but may be less evident on the limbs Internal Abdominal Traces of fat or slight layer of fat envelops part of the kidneys Thoracic Muscle clearly visible between ribs 3. Average External A light layer of fat covering most or all of the carcase. Slightly thickened fat zones of the base of the tail Internal Abdominal Light layer of fat envelops part or all of the kidneys Thoracic Muscle still visible between ribs 4. High External A thick layer of fat covering most of all of the carcase but may be thinner on limbs and thickening on shoulders Internal Abdominal Kidney is enveloped in fat Thoracic Muscle between ribs may be infiltrated with fat. Fat deposits may be visible on the ribs 5. Very high External Very thick fat cover Patches of fat sometimes visible Internal Abdominal Kidneys enveloped in thick layer of fat Thoracic Muscle between ribs infiltrated with fat. Fat deposits visible on ribs. (1) The additional provisions for the abdominal cavity do not apply for the purposes of Annex VI to this Regulation. ANNEX VIII Correlation table referred to in Article 40 1. REGULATION (EEC) No 563/82 Regulation (EEC) No 563/82 This Regulation Article 1(1) Article 13(1) Article 1(2) Article 13(2) Article 1(3) Article 13(5), first subparagraph Article 1(4) Article 13(5), second subparagraph Article 2 Article 2(3) and (4) Article 3 Article 13(4) Article 4 Article 41 2. REGULATION (EEC) No 2967/85 Regulation (EEC) No 2967/85 This Regulation Article 1 Article 1 Article 2(1) Article 22(2), first and second subparagraphs Article 2(2) Article 22(2), third subparagraph Article 2(3) Article 22(3) Article 3 Article 23(2) to (5) Article 4(1) Article 21(3), first and second subparagraphs Article 4(2) Article 21(3), fourth subparagraph Article 4(3) Article 21(3), fifth subparagraph Article 5 Article 21(4), indent (a) Article 6 Article 39 Article 7 Article 41 3. REGULATION (EEC) No 344/91 Regulation (EEC) No 344/91 This Regulation Article 1(1) Article 6(3) Article 1(2) Article 6(4) Article 1(2a) Article 6(2) Article 1(3) Article 6(5) Article 1(4) Article 6(6) Article 1(5) Article 7(2), introductory phrase and indent (a) Article 2(1)  Article 2(2), introductory phrase and first indent Article 5 Article 2(2), second indent  Article 2(3) Article 6(7) Article 3(1), first subparagraph Article 8 Article 3(1), second subparagraph  Article 3(1a), first to third subparagraphs Article 9(1) Article 3(1a), fourth subparagraph Article 9(3), indent (a) Article 3(1b) Article 9(2) Article 3(1c) Article 9(4) Article 3(2), first subparagraph Article 11(1) Article 3(2), second subparagraph Article 11(2) Article 3(2), third subparagraph Article 11(3) Article 3(2), fourth subparagraph Article 11(4) Article 3(2), fifth subparagraph Article 12(2) Article 3(2), sixth subparagraph Article 12(1) Article 3(3) Article 39(2) Article 4 Article 41 Annex I Annex II, Part A Annex II Annex II, Parts B and C 4. REGULATION (EC) No 295/96 Regulation (EC) No 295/96 This Regulation Article 1 Article 14 Article 2(1) Article 15(1) Article 2(2)  Article 2(3) Article 15(2) Article 3(1) Article 16(1) Article 3(2) Article 16(2) Article 3(3) Article 16(3) Article 3(4)(a) Article 16(4), first subparagraph Article 3(4)(b) Article 16(4), second subparagraph Article 3(4)(c) Article 16(5) Article 3(4)(d) Article 16(6) Article 3(4)(e), first subparagraph, introductory phrase Article 16(7), first subparagraph, introductory phrase Article 3(4)(e), first subparagraph, first indent Article 16(7), first subparagraph, indent (a) Article 3(4)(e), first subparagraph, second indent Article 16(7), first subparagraph, indent (c) Article 3(4)(e), second subparagraph Article 16(7), second subparagraph Article 3(5) Article 16(8) Article 4 Article 17 Article 5(1) Article 18(1) Article 5(2) Article 18(2) Article 5(3) Article 37(1) Article 6 Article 19 Article 7 Article 39(1) Article 8  Article 9 Article 41 5. REGULATION (EC) No 103/2006 Regulation (EC) No 103/2006 This Regulation Article 1 Article 3(1) Article 2  Article 3 Article 41 Annex I Annex I Annex II and III  6. REGULATION (EC) No 908/2006 Regulation (EC) No 908/2006 This Regulation Article 1 Article 25(3), first subparagraph Article 2  Article 3 Article 41 Annex I to III  7. REGULATION (EC) No 1128/2006 Regulation (EC) No 1128/2006 This Regulation Article 1(1) Article 26(1) Article 1(2) Article 26(2) Article 2(1) Article 25(1) Article 2(2) Article 25(2) Article 3  Article 4 Article 41 Annex I and II  8. REGULATION (EC) No 1319/2006 Regulation (EC) No 1319/2006 This Regulation Article 1(1) Article 27(1) Article 1(2) Article 27(2) Article 2  Article 3 Article 27(3) Articles 4 and 5  Article 6 Article 41 Annex I and II  9. REGULATION (EC) No 22/2008 Regulation (EC) No 22/2008 This Regulation Article 1 Article 33 Article 2 Article 34 Article 3 Article 3(1) Article 4(1) Article 30(2) Article 4(2) Article 30(3) Article 4(3) Article 30(4) Article 5(1) Article 31 Article 5(2) Article 32 Article 6 Article 38(1), introductory phrase and indents (a) and (b) Article 7 Article 38(2), second and third subparagraphs Article 8 Article 38(2), first subparagraph Article 9(1), first subparagraph Article 38(4), first subparagraph Article 9(1), second subparagraph  Article 9(2) Article 38(4), second subparagraph Article 9(3) Article 38(4), third subparagraph Article 9(4) Article 38(4), fourth subparagraph Article 9(5) Article 38(5), first subparagraph Article 9(6) Article 38(5), second subparagraph Article 10 Article 38(6) Article 11  Article 12 Article 41 Annex I Annex VII Annex II and III  10. REGULATION (EC) No 710/2008 Regulation (EC) No 710/2008 This Regulation Article 1  Article 2  Article 3 Article 41 Annex  11. DECISION 83/471/EEC Decision 83/471/EEC This Regulation Article 1 Article 38(1) Article 2 Article 38(2) Article 3(1) Article 38(3) Article 3(2), first subparagraph Article 38(4), first subparagraph Article 3(2), second subparagraph  Article 3(2), third subparagraph Article 38(4), second subparagraph Article 3(3) Article 38(4), third subparagraph Article 3(4) Article 38(4), fourth subparagraph Article 4 Article 38(5) Article 5 Article 38(6) Article 6 